DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight (US 5,722,761).
Regarding claim 1, Knight meets the claimed a heating device (Col. 1, lines 6-10) for additive manufacturing, (Examiner notes the claimed “for additive manufacturing” is considered the intended use of the claimed apparatus, see MPEP 2114, 2111.02, and the apparatus of Knight could be used for additive manufacturing and meet the claim) the heating device comprising: a heating source; (lamp 1, col. 2, lines 52-57, Fig. 5a-5c) a reflective cover (reflector 4, Fig. 5a to 5c) covering the heating source and formed in a curved shape, an inner surface of the reflective cover facing towards the heating source, (see Fig. 5a) the inner surface being made of thermal radiation reflective material; (Knight teaches the reflector is configured to reflect the light from the lamp 1, col. 2, lines 50-60. Knight teaches lamp assembly comprising a source of ultraviolet and infrared radiation, Col. 1, lines 49-51) a cover rotating unit for rotating the reflective cover; (electric motor, Fig. 6, Col. 2, lines 57-64) a rotation controlling unit for controlling rotation of the cover rotating unit; (control circuitry, Fig. 6) and a heating source holder for holding the heating source, the reflective cover, the cover rotating unit and the rotation controlling unit; (Knight indirectly teaches a holder when teaching the lamp 1, reflector 4, and control unit are “positioned” , see Col. 2, lines 45-55) wherein the rotation controlling unit controls the cover rotating unit to rotate the reflective cover so as to modulate a heating direction of the heating device to perform a scanning heating process for irradiating different areas. (Knight teaches a control circuitry and electric motor to control the desired position of reflectors 4 depending on the speed the substrate is moving, Fig. 6, Col. 2, lines 57-64, Col. 3, lines 1-25). The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality, see MPEP 2114(IV). The present claims do not recite any controller or computer with hardware configured to perform the claimed functions. Thus, the claims are understood to recite an apparatus that is programmable to achieve the claimed functions.

Regarding claim 2, Knight meets the claimed wherein the reflective cover is formed in a semicircular curved shape. (each reflector 4 is curved, Fig. 5a).

Regarding claim 3, Knight meets the claimed wherein the inner surface of the reflective cover facing towards the heating source is coated with a coating layer capable of reflecting (Knight teaches the reflector is configured to reflect the light from the lamp 1, col. 2, lines 50-60. Thus the reflector is understood to include a reflective surface and meet the claim. Knight teaches lamp assembly comprising a source of ultraviolet and infrared radiation, Col. 1, lines 49-51)

Regarding claim 4, Knight meets the claimed wherein the heating source is a heating lamp. (Knight teaches lamp assembly comprising a source of ultraviolet and infrared radiation, Col. 1, lines 49-51).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyden (US 5,143,663) in view of Knight (US 5,722,761). 


(Leyden teaches stereolithogrpahy for forming 3D parts, see Col. 1, lines 34-55) the heating module comprising: a plurality of heating devices (UV flood lamps, 104a, 104b, 104c, 104d, Fig. 4a-4d, Col. 20, lines 40-50); and a heating module frame for supporting the plurality of heating devices; (Fig. 4a depicts a frame for lamps 104a-d) wherein heating directions of the plurality of heating devices are modulated so that the plurality of heating devices irradiate different areas or different locations of a specific area according to a set modulating model (Leyden teaches rotating the direction of the light reduces surface discontinuities which can be achieved by using multiple lamps with reflectors and rotating the lamps, see Col. 7, lines 1-20.)
The further claimed during the complementary scanning heating procedures performed by the two heating devices is understood to be an intended use of the claimed apparatus and Leyden is capable of scanning during heating and meets the claim, see MPEP 2114. The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality, see MPEP 2114(IV). The present claims do not recite any controller or computer with hardware configured to perform the claimed functions. Thus, the claims are understood to recite an apparatus that is programmable to achieve the claimed functions.
Leyden does not explicitly teach the plurality of heat devices to be the heating device of claim 1.
Knight teaches the heating device of claim 1. (see rejection of claim 1 above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to substitute the heating lamp of Knight for the heating lamp of Leyden because rotating the direction of the light reduces surface discontinuities which can be achieved by using multiple lamps with reflectors and rotating the lamps, see Col. 7, lines 1-20.


Regarding claim 6, Leyden as modified meets the claimed wherein the heating module frame is a rectangular frame, (Fig. 4a depicts a frame for lamps 104a-d) and the heating module comprises two heating devices, (104a, 104d) the two heating devices are disposed substantially parallel to each other and respectively disposed on opposite upper and lower edges of the rectangular frame, (lamps 104a and 104d appear to be have parallel filaments in Fig. 4a and at different elements in Fig. 4d) and the two heating devices irradiate areas with ranges at least partially intersecting each other (lamps 104a and 104d are capable of overlapping and Leyden teaches varying the angles, see Col. 7, lines 1-20).
The further claimed during the complementary scanning heating procedures performed by the two heating devices is understood to be an intended use of the claimed apparatus and Leyden is capable of scanning during heating and meets the claim, see MPEP 2114.



Regarding claim 10, Leyden as modified by Knight meets the claimed a manufacturing apparatus for additive manufacturing, the manufacturing apparatus comprising: a manufacturing chamber; (chamber 100, Fig. 4b) a heating base disposed at a bottom portion of the manufacturing chamber; a manufacturing platform (platform 107, Fig. 4b) adjacent to the heating base, the additive manufacturing being performed within a space defined by the manufacturing chamber and the manufacturing platform; (col. 20, lines 27-50) an energy supplying subsystem for supplying a high energy beam for sintering or fusing powder on the manufacturing platform; (Leyden teaches UV lights 104a-d, Col. 20, lines 45-50 which are capable of fusing powders. Examiner notes the material consumed by the apparatus does not limit the structure of the apparatus claimed, see MPEP 2114) and a plurality of heating modules of claim 5 (Leyden as modified by Knight meets the claim, see rejection of claim 5 above) for irradiating different areas with ranges at least partially intersecting each other in the manufacturing chamber (lamps 104a and 104d are capable of overlapping and Leyden teaches varying the angles, see Col. 7, lines 1-20) wherein the plurality of heating modules irradiate the different areas other than an area where the additive manufacturing is performed by the energy sintering module. (see Fig. 4d, see Col. 20, lines 20-55).
The further claimed during the complementary scanning heating procedures performed by the plurality of heating devices is understood to be an intended use of the claimed apparatus and Leyden is capable of scanning during heating and meets the claim, see MPEP 2114. The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality, see MPEP 2114(IV). The present claims do not recite any controller or computer with hardware configured to perform the claimed functions. Thus, the claims are understood to recite an apparatus that is programmable to achieve the claimed functions.


Regarding claim 11, Leyden as modified meets the claimed further comprising: an environment modulating subsystem for transporting gas and controlling an atmosphere in the manufacturing apparatus; (Leyden teaches an exhaust fan and means for exhausting gases, Col. 13, lines 35-40) and a controlling subsystem for controlling operations of the energy supplying subsystem,  (cooling and vent fan 71, control panel 72 with power switch and timer (not shown), Fig. 2f, Col. 5, lines 53-60)  the environment modulating subsystem, and the plurality of heating modules, the controlling subsystem controlling the plurality of heating modules to irradiate the different areas with ranges at least partially intersecting each other in the manufacturing chamber and other than the area where the additive manufacturing is performed by the energy sintering module. (lamps 104a and 104d are capable of overlapping and Leyden teaches varying the angles, see Col. 7, lines 1-20).
Examiner notes the claimed the controlling subsystem controlling the plurality of heating modules to irradiate the different areas is considered the intended use of the claimed apparatus, see MPEP 2114. The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality, see MPEP 2114(IV). The present claims do not recite any controller or computer with hardware configured to perform the claimed functions. Thus, the claims are understood to recite an apparatus that is programmable to achieve the claimed functions.


Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 7, Leyden as modified does not meet the claimed comprising: two heating module frames, each of the two heating module frames being a rectangular frame; and four heating devices, each pair of the four heating devices being disposed substantially parallel to each other and respectively disposed on opposite upper and lower edges of the corresponding rectangular frame, and the two heating module frames being integrated via combining edges without the plurality of heating devices so as to form an L-shaped frame assembly so that the four heating devices irradiate areas with ranges at least partially intersecting each other during the complementary scanning heating procedure performed by the four heating devices.

Regarding claim 8, the claim is allowable because it depends on allowable claim 7.

Regarding claim 9, Leyden as modified does not meet the claimed three heating devices; and two heating module frames, each of the two heating module frames being a rectangular frame, the two heating module frames being integrated via combining vertical edges of the two rectangular frames to form an L-shaped frame assembly with an upper triangular frame on an upper side of the L-shaped frame assembly, the three heating devices being respectively disposed .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744